Citation Nr: 0328459	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-12 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for beriberi with 
swollen legs, joints, feet, and ankles.

3.  Entitlement to service connection for a hearing loss 
disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran had recognized military service during World War 
II.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.

The record reflects that the veteran initially requested a 
personal hearing before the Board in conjunction with this 
appeal.  However, he withdrew this hearing request by a 
statement dated in January 2003.  38 C.F.R. § 20.704(e).

The veteran's beriberi and polyneuropathy claims are 
addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the issues adjudicated by this 
decision has been completed.

2.  During his period of recognized service, the veteran was 
held as a prisoner-of-war (POW) from April to August 1942.

3.  The record reflects the veteran developed beriberi and 
malaria as a result of his POW captivity.

4.  The competent medical evidence reflects that the veteran 
currently has arteriosclerotic heart disease.

5.  The service medical records contain no findings 
indicative of hearing problems.

6.  The veteran was first diagnosed with a hearing loss 
disability more than 50 years after his period of recognized 
service, and no competent medical opinion is of record which 
links the current disability to any incident of service.


CONCLUSIONS OF LAW

1.  Service connection is warranted for arteriosclerotic 
heart disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2003).

2.  Service connection is not warranted for a hearing loss 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002), or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7(a), 
114 Stat. at 2099-2100.

The veteran filed the current claim prior to the enactment 
of the VCAA.  As the caselaw relating to the applicability 
of VCAA to claims filed prior to its enactment has been 
somewhat inconsistent, a brief summary of the law follows.  

The Court has held that the entire VCAA potentially affects 
claims pending on or filed after the date of enactment (as 
well as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its 
enactment.  However, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board. 38 
U.S.C.A. § 7104(c) (West 2002).  Therefore, for purposes of 
the present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Here, the RO advised the veteran 
of the evidence necessary to substantiate his claims by 
various documents such as correspondence dated in October 
2000 and February 2001, the September 2001 rating decision, 
Statements of the Case (SOC) issued in February and May 2002, 
and Supplemental Statements of the Case (SSOCs) issued in 
October 2002 and April 2003.  In essence, these documents 
summarized what was necessary to establish service connection 
for the claimed disabilities, provided a summary of the POW 
presumptive provisions, requested that the veteran identify 
any pertinent medical records, indicated VA would obtain any 
such records he identified, and notified him of the RO's 
efforts to obtain such records.  Moreover, the February 2001 
correspondence specifically informed him of the VCAA, as well 
as VA's enhanced duties to assist and notify in the context 
of his initial service connection claims.  Further, the April 
2003 SSOC included a summary of the pertinent VCAA regulatory 
provisions.  Therefore, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  Here, the veteran was accorded several examinations 
in conjunction with this case in March 2001.  For the reasons 
stated below, the Board finds that no additional examination 
or opinion is warranted with respect to his hearing loss 
claim.  Moreover, it does not appear that he has indicated 
the existence of any pertinent evidence that has not been 
obtained or requested by the RO.  The Board notes that, when 
he withdrew his hearing request, the veteran stated that he 
wanted his appeal to be forwarded to the Board to consider 
the evidence currently of record.  As such, he indicated he 
had no additional evidence to submit.  Thus, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

In making the above determination, the Board was cognizant of 
the fact that the Federal Circuit has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  However, in the instant case the Board 
notes that the veteran's case has been in adjudicative status 
for several years, and that he was first informed of the 
VCAA's enhanced duties to assist and notify by the February 
2001 correspondence.  As such, the veteran was accorded more 
than the statutory one year period in which to present 
evidence in support of his claim prior to the Board's 
adjudication in this case.  Further, the RO considered all of 
the relevant evidence of record and all of the applicable law 
and regulations when it adjudicated the claims below, and the 
Board will do the same.  In addition, the Board reiterates 
that, when he withdrew his hearing request in January 2003, 
the veteran indicated that he did not have anything else to 
submit, and requested that the Board proceed with the 
adjudication of his appeal.   (Emphasis added.)  Thus, there 
has been no prejudice to the veteran that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


Background.  The veteran contends, in essence, that all of 
his disabilities were incurred as a result of his POW 
captivity during World War II.

The record confirms that the veteran was held as a POW from 
April to August 1942.

The veteran's service medical records reflect that, the day 
following his release from captivity as a POW, he was 
hospitalized for malaria and beriberi.  In pertinent part, 
these records reflect that chloroform liniment was applied to 
painful areas of his legs.  Approximately 2 weeks after it 
was first noted that the liniment was being applied, records 
from September 1942 note that there was no edema.  Subsequent 
records reflect that he also had liniment applied to his 
waist and elbows.  Nothing in the service medical records 
reflects treatment for hearing problems during his period of 
recognized service.

On a November 1945 Affidavit for Philippine Army Personnel, 
the veteran noted, in part, that he had been held as a POW 
from April to August 1942.  He also asserted that he had 
incurred malaria, beriberi, and dysentery during his 
recognized military service.  No mention was made of any 
other illnesses or wounds, to including hearing problems.

On discharge examinations conducted in May and June 1946, the 
veteran's cardiovascular system was found to be normal.  The 
May 1946 examination also stated that chest X-ray was 
negative.  No musculoskeletal defects were noted on either 
examination.  Further, both examination reports found that 
his hearing was 15/15 for both ears on voice testing.

The veteran initiated his claims of service connection in 
September 2000.  In support of his claims, he submitted a lay 
statement from EAC, dated in July 2000, who asserted that he 
had been held as a POW with the veteran, and that the veteran 
was released and confined to a hospital for recuperation in 
August 1942.







The veteran also submitted a private audiological report, 
dated in October 2000, which stated that he had sensorineural 
deafness in both ears.  The audiogram itself appears to 
reveal pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
55
50
LEFT
80
90
90
95
105

On Former POW Medical History reports, dated in September 
2000 and March 2001, the veteran asserted that during his 
period of captivity he had experienced, among other things, 
dysentery, malaria, beriberi, rapid heart beats, a hearing 
disorder, and chills.  However, he also stated that he had 
not experienced chest pain, skipped or missed heart beats, 
aches or pains in the muscles and/or joints, swelling in the 
joints, swelling of the legs and/or feet, or swelling of the 
muscles.

The veteran underwent multiple VA medical examinations in 
March 2001 in conjunction with his claims.  At a POW protocol 
examination, it was noted that his claims file had been 
reviewed.  He was also noted as having a history of 
hypertensive heart disease.  Further, the veteran reported 
that when he was released from POW captivity, he was thin 
with edematous legs.   Both the POW protocol examination, as 
well as a concurrent heart examination, diagnosed 
arteriosclerotic heart disease.

No pertinent findings were made regarding the veteran's 
hearing loss on any of the March 2001 VA examinations.

Service connection was denied for both the veteran's heart 
disease and hearing loss by the September 2001 rating 
decision.  With respect to his heart disease, the RO denied 
the claim on the basis that he indicated on his POW Medical 
History that he had not experienced localized edema during 
captivity, which was a requirement for presumptive service 
connection.  The RO denied the hearing loss claim on the 
basis that there was no competent medical evidence which 
linked the current disability to service.

The veteran appealed the denial of his heart disease and 
hearing loss claims to the Board.  He maintained that he had 
swelling of his feet, legs, and joints on several occasions 
during his POW confinement.  He also indicated in his 
November 2001 Notice of Disagreement that he had help in 
completing his forms because of poor eyesight and lack of 
understanding of medical terms, and that he had no idea the 
completed forms were marked to indicate that he did not have 
swelling of the joints during his captivity.  Moreover, he 
emphasized that his service records reflected that he had 
beriberi.

In an August 2002 lay statement, EAC asserted that the 
veteran had experienced swelling of his upper and lower 
extremities, as well as his stomach and face, during his POW 
captivity.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

If a veteran is a former POW, VA laws and regulations also 
provide that service incurrence or aggravation of certain 
diseases are presumed in instances where the veteran (1) was 
interned for not less than 30 days and (2) develops 
avitaminosis, beriberi (including beriberi heart disease), 
chronic dysentery, helminthiasis, malnutrition (including 
optic atrophy associated with malnutrition), pellagra, any 
other nutritional deficiency, psychosis, any of the anxiety 
states, dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite, post- traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease, or peripheral 
neuropathy (except where directly related to infectious 
causes) manifest to a degree of 10 percent or more at any 
time after his discharge from service.  38 U.S.C.A. § 
1112(b); 38 C.F.R. §§ 3.307(a)(5), 3.309(c).  The term 
"beriberi heart disease" includes ischemic heart disease in a 
former POW who experienced localized edema during captivity.  
38 C.F.R. § 3.309(c)

Service connection may also be established on a presumptive 
basis for organic diseases of the nervous system, such as 
sensorineural hearing loss, which are present to a 
compensable degree of at least 10 percent within the first 
post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  


Analysis.  In the instant case, the Board finds that the 
evidence supports the veteran's claim of service connection 
for heart disease, but that the preponderance of the evidence 
is against his claim of service connection for hearing loss.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  Consequently, his contentions 
cannot constitute competent medical evidence.  See Espiritu, 
supra; 38 C.F.R. § 3.159(a)(1).  Thus, while he is competent 
to describe his visible symptomatology, he is not competent 
to diagnose an underlying medical condition nor provide a 
competent medical opinion as to the etiology thereof.

With respect to the heart disease claim, the Board notes that 
the veteran has been diagnosed with arteriosclerotic heart 
disease.  As acknowledged by the RO in the April 2003 SSOC, 
citing to the Merck Manual 16th Edition, arteriosclerotic 
heart disease is a form of ischemic heart disease.  Further, 
the veteran's service medical records confirm that he had 
beriberi as a result of his POW captivity.

The Board acknowledges that the regulations for the POW 
presumptive conditions state that, with respect to beriberi 
heart disease, which includes ischemic heart disease, the 
presumption requires that the veteran have had localized 
edema during captivity.  38 C.F.R. § 3.309(c).  The Board 
also acknowledges that the veteran's September 2000 and March 
2001 Former POW Medical History reports indicated that he had 
not had aches or pains in the muscles and/or joints, swelling 
in the joints, swelling of the legs and/or feet, or swelling 
of the muscles during his captivity.  However, he also stated 
that he was assisted with the completion of these forms, and 
that he did not realize they had been marked to indicate he 
had not experienced such swelling while a POW.  Further, the 
August 2002 lay statement from EAC supports his contentions 
that he had such swelling.  

The Board finds that the contemporaneous service medical 
records are exceptionally probative on this issue.  As 
mentioned above, these records clearly show that the veteran 
was diagnosed with beriberi immediately following his release 
from POW captivity.  Moreover, they reflect that he had 
chloroform liniment applied to painful joints, including his 
legs.  This not only indicates he had the requisite 
symptomatology, it also supports the veteran's contention 
that his Former POW Medical History forms were completed in 
error.  Specifically, these forms indicate that he did not 
experience painful joints during his captivity, which is 
contrary to the objective findings of the service medical 
records.  Although it was stated in the September 1942 
records that there was no edema, this notation was made after 
approximately 2 weeks of liniment treatment.  Thus, it does 
not indicate that he did not have edema prior to the date of 
that record.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  

Resolving all benefit of the doubt in favor of the veteran, 
the Board finds that, in the circumstances of this case, he 
is entitled to a grant of service connection for his 
arteriosclerotic heart disease pursuant to the presumptive 
provisions of 38 C.F.R. §§ 3.307, 3.309.

Regarding the hearing loss claim, the Board notes that the 
October 2000 private audiogram report does reflect that the 
veteran has a current disability pursuant to 38 C.F.R. 
§ 3.385.  However, this diagnosis was first made more than 50 
years after the veteran's period of recognized service, and 
there is no competent medical opinion which links the 
etiology of the current disability to any incident of 
service.  As his hearing loss was first shown decades after 
service, the one-year presumptive provision for sensori-
neural hearing loss is obviously not applicable. 

The Board further notes that even though the veteran has 
asserted that he developed a hearing disorder during his POW 
captivity, he has not identified any specific disease or 
injury that occurred during this period which resulted in 
hearing loss.  Moreover, there is nothing in the 
contemporaneous service medical records to indicate he had 
any in-service hearing problems.  In fact, the May and June 
1946 discharge examinations indicated that his hearing was 
normal on voice testing.

In summary, the veteran's service medical records show no 
findings indicative of hearing problems, his hearing was 
indicated as being normal on his discharge examinations, 
there was no competent medical evidence of a hearing loss 
disability until more than 50 years after his period of 
recognized service, and there is no competent medical opinion 
linking the current disability to any incident of his 
recognized service.  Based on the foregoing, the Board 
concludes that the preponderance of the evidence is against 
the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (The normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.).  The Board is 
cognizant of the fact that the veteran was a POW and 
consideration has been given to 38 U.S.C.A. § 1154(b).  
However, the reduced evidentiary burden only applies to the 
question of service incurrence, and not to the question of 
either current disability or nexus to service, both of which 
generally require competent medical evidence. Brock v. Brown, 
10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  
Moreover, even assuming both acoustic trauma and a symptom of 
hearing loss during service, the United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the only 
medical evidence of the disability in question (hearing loss 
as defined by the applicable VA regulation) is dated decades 
after service and there is no suggestion of a causal link 
between such hearing loss and service.

The Board also finds that no additional development is 
warranted, to include a medical examination or opinion to 
address the etiology of the current hearing loss disability.  
To request such development on the contended causal 
relationship at this late date would require a clinician to 
review the same record as summarized above: service medical 
records that do not show a diagnosis of a hearing loss 
disability, normal findings on the discharge examinations, 
and the absence of medical findings of the claimed disability 
until so many years after service.  Under these 
circumstances, any opinion on whether a disability is linked 
to service, would obviously be speculative.  Simply put, 
there is no relevant complaint, clinical finding, or 
laboratory finding for a clinician to link the claimed 
disability to the veteran's military service.  Thus, the 
Board finds that no further development is warranted.  See 38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a hearing loss disability, and it must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for arteriosclerotic heart 
disease is granted.

Entitlement to service connection for a hearing loss 
disability is denied.


REMAND

For the reasons stated below, the Board finds that additional 
development is required with respect to the veteran's 
beriberi and polyneuropathy claims.

In regard to the beriberi claim, as detailed above, the 
veteran's service medical records reflect that he was treated 
for this condition during service, along with malaria and 
dysentery.  However, none of the March 2001 VA medical 
examinations contain a competent medical determination as to 
whether he has any current residuals of the beriberi.  For 
example, at the VA infectious, immune, and nutritional 
disabilities examination, he specifically reported that he 
had had malaria, dysentery, and beriberi while in captivity, 
and the examiner found that there was no residual evidence of 
malaria, dysentery, pellagra, and malnutrition.  No mention 
was made as to whether there was residuals evidence of 
beriberi.  In accord with the duty to assist, the Board 
concludes that clarification is necessary as to whether he 
has any such current residuals.

With respect to the polyneuropathy claim, the Board notes 
that the March 2001 POW protocol examination diagnosed 
polyneuropathy, sensory, affecting both lower extremities; 
that the examination made clinical findings regarding these 
disabilities; and that nerve conduction/EMG tests were 
conducted in conjunction with this examination.  However, in 
his August 2002 Substantive Appeal, the veteran criticized 
the accuracy of the examination report.  More importantly, he 
indicated that his current disability had increased in 
severity since the time of the last examination, and stated 
that he was willing to report for a new examination.  
Consequently, the Board concludes that a remand is necessary 
in order to provide the veteran with such an examination.  
See 38 C.F.R. § 3.327(a) (reexaminations will be required 
where evidence indicates that there has been a material 
change in disability); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

On remand, the RO should be cognizant of the fact that the 
Federal Circuit has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans Affairs, Nos. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

Accordingly, this case is REMANDED for the following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims.  
The veteran must be notified that he has 
one year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1); PVA, supra.   

2.  The veteran's claims folder should be 
returned to the clinician who conducted 
the March 2001 VA infectious, immune, and 
nutritional disabilities examination.  
This examiner must express an opinion as 
to whether it is as likely as not (50 
percent or greater likelihood) that the 
veteran has any current residuals of in-
service beriberi.  Any additional tests 
deemed necessary should be conducted.

If the original clinician is unavailable, 
the veteran should be accorded a new VA 
medical examination to determine whether 
he has any current residuals of his in-
service beriberi.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected polyneuropathy of the right and 
left lower extremities since March 2001.  
After securing any necessary release, the 
RO should obtain these records.

4.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a complete VA 
medical examination by a qualified 
clinician in order to fully assess the 
current nature and severity of his 
service-connected polyneuropathy of the 
right and left lower extremities.  The 
claims folder must be made available to 
the examiner to review in conjunction 
with the examination.  

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

7.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues of service 
connection for beriberi and ratings in 
excess of 10 percent for polyneuropathy 
of each lower extremity in light of any 
additional evidence added to the records 
assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran should be furnished an 
SSOC which addresses all of the evidence obtained after the 
issuance of the last SSOC in April 2003, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 
 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



